Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooper-man, J.), rendered January 3, 2008, convicting him of burglary in the second degree, grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree, criminal mischief in the fourth degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Latella, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s motion to suppress certain physical evidence was properly denied (see People v Mendoza, 82 NY2d 415, 433 [1993]; People v Jones, 47 NY2d 528, 533 [1979]; People v Martin, 240 AD2d 434 [1997]).
The defendant was not denied the effective assistance of counsel (see People v Caban, 5 NY3d 143, 152 [2005]; People v Stultz, 2 NY3d 277, 287 [2004]; People v Hamm, 57 AD3d 919, 920 [2008]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s contention that the duration of a final order of protection entered against him exceeds the maximum period permissible under CPL former 530.13 (4) (eff. until Sept. 1, 2009) is unpreserved for appellate review, as the defendant did not raise this issue at sentencing or move to amend the final order of protection on this ground (see People v Ortiz, 25 AD3d 811, 812 [2006]), and we decline to review it under our interest of justice jurisdiction. Rivera, J.E, Fisher, Belen and Austin, JJ., concur.